Case 3:20-cv-00017-MMH-JBT Document 81 Filed 08/11/21 Page 1 of 12 PageID 1059




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

 MERLIN KAUFFMAN, an individual                       CIVIL ACTION NO: 3:20-cv-17-J-34JBT
      Plaintiff,

 v.

 TRANS HIGH CORPORATION, a New
 York company and HIGH TIMES HOLDING
 CORPORATION, a Delaware company
        Defendant.
                                   /

              MOTION FOR DEFAULT FOR VIOLATING COURT ORDERS

        Plaintiff, Merlin Kauffman (the “Plaintiff”), by and through undersigned counsel, and

 pursuant to the Federal Rules of Civil Procedure, and the M.D. Fla. Local Rules, hereby files his

 Motion for Entry of Default and Default Judgment against Defendants for violating this Court’s

 Orders [Doc. 64 and 78] (the “Orders”), and states as follows:

        1.      On June 9, 2021, this Court entered an Order on Plaintiff’s prior motion to compel

 and ordered, inter alia, “On or before June 23, 2021, Defendants shall produce all documents at

 issue in the Motion without objection….The parties shall immediately confer and schedule the

 continued deposition of Defendants’ corporate representative as to Topic Nos. 2, 4, 5, 9, and 15.

 The continued deposition must take place on or before June 30, 2021.” [Doc 64].

        2.      The next day, on Friday June 10, 2021, the parties attended the Court Ordered

 mediation which resulted in an impasse. [Doc 68].

        3.      On Monday, June 14, 2021, since the mediation was unsuccessful, the undersigned

 reached out to counsel for Defendants regarding setting the continued deposition of the corporate

 representative(s) for Defendants and offered three available dates. [Doc. 70-1]

        4.      Counsel for Defendants responded that he was available those dates, but needed to


                                                 1
Case 3:20-cv-00017-MMH-JBT Document 81 Filed 08/11/21 Page 2 of 12 PageID 1060




 confer with his client. Id.

         5.      On June 16, 17, and 18 the undersigned made additional attempts to schedule the

 continued deposition. Id.

         6.      As shown in Defendants’ counsel’s communication on June 18, 2021, Defendants

 have not cooperated or provided available dates. Id.

         7.      The undersigned explained that these available dates are not open ended, and in fact

 on June 17, noted that one of the dates was no longer available. Id.

         8.      The Court additionally entered an Order extending the dispositive motion deadline.

 [Doc. 67].

         9.      Defendants failed to provide available dates for the continued deposition and failed

 to comply with the Court Ordered deadline of June 30 for the continued depositions.

         10.     The Court’s Order [Doc 64] required the parties to confer and schedule the

 continued deposition and as a result, Plaintiff did not unilaterally set the depositions.

         11.     As of the date of this filing, Defendants have not supplemented their discovery

 responses, including the production of ordinary banking records as required to have been done by

 Order of this Court [Doc. 64].

         12.     During this same time period that the Defendants were refusing to comply with the

 discovery orders of this Court, specifically on June 11, counsel for Defendants filed a motion to

 withdraw as counsel. [Doc. 65].

         13.     Counsel for Defendants also filed under seal (Doc 74) a response to this Court’s

 prior Order to Show Cause [Doc. 64] as it relates to counsel’s position for same.

         14.     In light of Defendants’ counsel’s response, this Court took the same counsel’s

 motion to withdraw under advisement and ordered, that on or before August 2, 2021, Defendants


                                                   2
Case 3:20-cv-00017-MMH-JBT Document 81 Filed 08/11/21 Page 3 of 12 PageID 1061




 “either have their successor counsel file a notice of appearance or, if no successor counsel is

 retained by that date, Defendants shall file a notice stating how they intend to proceed.” [Doc. 78]

          15.      Defendants failed to comply with this Court Order [Doc. 78]. No successor

 counsel has appeared, and no actual plan for proceeding was submitted.

          16.      Defendants continue to have counsel who claims "my clients don't communicate

 with me" [Doc. 80-1] yet after being informed of Plaintiff’s impending motion for default are

 suddenly seeking new counsel.

          17.      On August 9, 2021, Defendants filed seven-day late motion for extension of time

 to retain new counsel [Doc. 79].

          18.      Plaintiff filed an opposition to the motion for extension of time. [Doc. 80].

                                              Memorandum of Law

          Local Rule 2.02(b)(2) requires a corporation to be represented by an attorney. A lay person

 is not permitted to represent any other person or corporate entity. See Cabral v. Stormshield Prot.

 Corp., 2007 WL 1725623, at *1 (M.D. Fla. June 14, 2007)(Hon. Morales Howard)(citing United

 States of America v. Blake Medical Center, 2003 WL 21004734, *1 (M.D.Fla.2003)); see also

 Lucibello v. Shamar Enterprises, LLC, 2008 WL 686229, at *1 (M.D. Fla. Mar. 10, 2008)(Hon.

 Morales Howard).

          Defendants have consistently ignored and violated this Court’s Orders. Plaintiff previously

 filed motions to compel and for sanctions, including amended versions after each continued

 violation of this Court’s Orders 1. See (Doc. 49, 53, 60, 61, 64, 70, 73, 76, and 78). Plaintiff’s prior

 motions related to discovery violations and failures to comply with this Court’s Orders in



 1
   Some of these motions to compel remain pending. Plaintiff does not waive any of the claims or relief sought in
 those motions by filing this relief. To the extent this Court grants the requested relief herein, some of those motions
 may be mooted.
                                                            3
Case 3:20-cv-00017-MMH-JBT Document 81 Filed 08/11/21 Page 4 of 12 PageID 1062




 connection therewith. Under Federal Rule Civil Procedure 37 this Court may sanction a disobeying

 party by “(vi) rendering a default judgment against the disobedient party.” Plaintiff’s prior motions

 for sanctions did not fully seek default judgment, and instead sought a lesser sanction available

 under the Rules and available within the Court’s discretion.

        “It is well established that the district court has authority to dismiss or to enter
        default judgment, depending on which party is at fault, for failure to prosecute with
        reasonable diligence or to comply with its orders or rules of procedure.” Indeed,
        where a party demonstrates bad faith, district courts possess the inherent power to
        impose such sanctions “in the interest of the orderly administration of justice.” “ ‘A
        party ... demonstrates bad faith by delaying or disrupting the litigation or hampering
        enforcement of a court order.’ ” Sunshine Jr. Stores, 456 F.3d at 1304 (quoting
        Byrne v. Nezhat, 261 F.3d 1075, 1121 (11th Cir.2001)). However, “ ‘because of
        their very potency, inherent powers must be exercised with restraint and discretion.’
        ” Id. at 1305 (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 44, 111 S.Ct. 2123,
        115 L.Ed.2d 27 (1991))….Additionally, Rule 16(f) authorizes a court to impose
        sanctions “if a party or its attorney: ... fails to obey a scheduling or other pretrial
        order.” Sanctions under this Rule are designed to “punish lawyers and parties for
        conduct which unreasonably delays or otherwise interferes with the expeditious
        management of trial preparation.” Goforth v. Owens, 766 F.2d 1533, 1535 (11th
        Cir.1985). A court may impose the same sanctions under Rule 16(f) that are
        permitted for discovery violations under Rule 37(b)(2)(A) (ii)-(vii). See Rule 16(f).
        Thus, a court is authorized to render a default judgment against a party that fails to
        comply with the court's pretrial orders. See Rule 16(f); Rule 37(b)(2)(A) (vi)…..
 Textron Fin. Corp. v. RV Having Fun Yet, Inc., 3:09CV2-J-34TEM, 2010 WL 1038503, at *4

 (M.D. Fla. Mar. 19, 2010)(some citations omitted)

        Now, with the new violation of this Court’s Order [Doc. 78] which required Defendant's

 to obtain new counsel or to indicate Defendant's plan to proceed, Plaintiff seeks entry of default

 judgment. Defendants’ excuse of COVID 19 and late filed motion for extension of time [Doc 79],

 is hollow in light of the continued violations of other Court Orders.

        “The failure of an artificial entity to obtain counsel, in violation of a court order or
        rule to do so, has repeatedly been held to support default judgment, even absent
        violations of other rules or orders.” CNH Capital Am., LLC v. Se. Aggregate, Inc.,
        No. 608CV027, 2009 WL 2391242, at *2 (S.D.Ga. Aug.4, 2009) (quoting Am. Res.
        Ins. Co., 2008 WL 4701350, at *3). Here, although RV Fun's failure to obtain
        substitute counsel alone is likely sufficient, it is not the sole basis warranting the
        entry of default in this matter. See id. Indeed, the record also shows that RV Fun
                                                   4
Case 3:20-cv-00017-MMH-JBT Document 81 Filed 08/11/21 Page 5 of 12 PageID 1063




        failed to comply with the Magistrate Judge's discovery Order, and never provided
        a sufficient reason for its failure to do so.
 Textron Fin. Corp. v. RV Having Fun Yet, Inc., 2010 WL 1038503, at *5 (M.D. Fla. Mar. 19, 2010)

         As noted during the deposition of Defendants’ corporate representative, Adam Levin: “I

 am the executive chairman of the parent company Hightimes Holding, which Trans-High

 Corporation is a subsidiary of.” [Doc 61-3, depo transcript p.13]. Defendant High Times Holding

 Corporation is regulated by the U.S. Security and Exchange Commission and regularly files reports

 with the SEC. 2 Defendant Hightimes Holding Corporation has approximately 300 employees and

 Defendant Trans-High Corporation has at least 100 employees. [Doc 61-3, depo transcript pages

 54-56]. In light the sheer size of these entities, it strains the imagination how they could not be

 expected to hire counsel. Regardless, any alleged reasons for failing to obtain counsel should not

 excuse the continued pattern and behavior of violating this Court’s Orders.

         Default Judgment for Breach of Contract

         The Court may enter a default judgment after a determination of having appropriate

 jurisdiction and that there is an adequate claim for which relief may be granted. This Court

 previously determined that subject matter jurisdiction was appropriate. [Doc. 20]. Regarding the

 adequacy of the claim at issue, the record already establishes Defendants’ liability and Plaintiff’s

 entitlement to relief. This Court has diversity jurisdiction as to the parties, since the Plaintiff and

 Defendants citizenship and primary place of business are not in the same state. Plaintiff is a citizen

 of Puerto Rico for purposes of diversity and Defendants principal place of business is 2110

 Narcissus Ct., Venice, CA 90291.




 2
   See public SEC report filings website https://www.sec.gov/edgar/browse/?CIK=1714420&owner=exclude (Last
 accessed August 8, 2021). This Court can take judicial notice of these public SEC filings.
                                                     5
Case 3:20-cv-00017-MMH-JBT Document 81 Filed 08/11/21 Page 6 of 12 PageID 1064




         Plaintiff has patiently waited for more than a year-and-a-half to enforce this domain

 purchase contract. “Under Florida law, a breach of contract claim ‘requires the plaintiff to plead

 and establish: (1) the existence of a contract; (2) a material breach of that contract; and (3)

 damages resulting from the breach.’ To prove the existence of a valid contract, a plaintiff must

 plead facts showing the following: ‘(1) offer; (2) acceptance; (3) consideration; and (4) sufficient

 specification of the essential terms.’” Salem v. City of Port St. Lucie, 788 Fed. Appx. 692, 697

 (11th Cir. 2019)(citing Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272 (11th Cir. 2009).

         The facts are straight forward and clearly part of the record. On or about December 27,

 2019 Plaintiff negotiated a deal to purchase the Domain Name <420.com> from Defendants for

 $307,500.00. [Doc. 1, ¶8, 13 and 1-2]. The disputed domain is registered to Defendant Trans-

 high Corporation and is currently registered with domain registrar Network Solutions. [Doc. 1,

 ¶9]. Network Solutions is located in this district, and therefore the situs of the domain

 registration contract, and by the express terms thereof [Doc. 1-1] is in this district. Plaintiff

 entered into a written agreement for the sale of the disputed domain through direct messaging

 communications including the Whats App messaging platform with Adam Levin, the Executive

 Chair of Defendant High Times Holding Corporation. [Doc. 1, ¶10, and Doc. 1-2, see also Doc.

 61-18 p.2]. There was a clear offer and acceptance of the essential terms of the contract. In fact,

 prior to and after Levin sent the wire information to Plaintiff for payment, Plaintiff sought and

 received written confirmation of the terms. Id. Levin, as Executive Chair of High Times Holding

 Corporation, had authority to enter into such an Agreement for High Times Holding Corporation

 and its subsidiary Trans-high Corporation for the sale of the disputed domain. [Doc. 1, ¶11].

 Since the beginning of the communications with Plaintiff, Levin has been and remains the CEO,

 as shown in public New York State corporations filings. [Doc. 61-17].


                                                    6
Case 3:20-cv-00017-MMH-JBT Document 81 Filed 08/11/21 Page 7 of 12 PageID 1065




        As CEO of Trans High Corporation, the entity who possessed the disputed domain, Levin

 had actual authority to enter into the purchase or sale of business assets, including the disputed

 domain. Further proof of Mr. Levin’s authority came in the form of his consummating the sale of

 the domain, and the contract, when Levin provided Plaintiff with the wire instructions for the

 money for the sale of the domain. [Doc. 1, ¶12 and 1-2, p.3]. Relying on Mr. Levin’s

 confirmation and information, Kauffman promptly wired the agreed amount of $307,500.00 to

 the account of the parent company Defendant High Times Holding Corporation to purchase the

 disputed domain. [Doc. 1, ¶13 and 1-2, p.3-5]. This significant sum of money clearly satisfies the

 requirement for consideration. Plaintiff fully performed his payment obligation under the

 Agreement established with Levin on behalf of Defendants. [Doc. 1, ¶14 and 61-3, Levin Depo

 pg 143 LL 1-20]. Defendants High Times Holding Corporation and Trans-high Corporation

 materially breached the contract by refusing to transfer the domain. [Doc. 1, ¶16]. Defendants

 have never turned over the domain, resulting in a material breach and causing harm and damage

 to Plaintiff, since Defendants have held the $307,500 during this 18-month timeframe period as

 well without transferring the domain name to Plaintiff's productive use.

        Through his position, title and his express communications and actions, Mr. Levin had

 authority to enter into this contract and sell the disputed domain. “As to acts in the ordinary

 course of business, courts have consistently recognized that a presumption of authority exists in

 the case of acts made or done by presidents.” Cambridge Credit Counseling Corp. v. 7100

 Fairway, LLC, 993 So.2d 86, 90 (Fla. 4th DCA 2008) (alteration added, citation omitted); see

 also Pan–American Constr. Co. v. Searcy, 84 So.2d 540, 544 (Fla. 1955) (“We have held that in

 a proper case the signature of the president of a corporation may bind the corporation, under the

 doctrine of inherent powers.”). Stormy Simon, the former Board of Directors member and CEO


                                                   7
Case 3:20-cv-00017-MMH-JBT Document 81 Filed 08/11/21 Page 8 of 12 PageID 1066




 of parent company High Times Holding Corporation, provided deposition testimony further

 confirming the authority and power of Levin to act and enter into this transaction. (See Exhibit 1,

 Deposition of Stormy Simon, pp. 26-27, 35-36).

        This is a simple breach of contract case, and the above details all the required elements to

 assert and substantiate such a claim. Given Defendants continued violations of Court Orders, and

 these above detailed facts, no lesser sanction or action by the Court is appropriate, and a default

 should be entered against Defendants. The Defendants' behavior is consistent with a belief that

 their position has no merit, and thus have abandoned any serious effort at litigating this dispute

 beyond perfunctory efforts to simply delay the inevitable result.



        Permanent Injunctive Relief

        “A plaintiff seeking a permanent injunction must satisfy a four-factor test before a court

 may grant such relief. A plaintiff must demonstrate: (1) that he has suffered an irreparable injury;

 (2) that remedies available at law, such as monetary damages, are inadequate to compensate for

 that injury; (3) that, considering the balance of hardships between the plaintiff and defendant, a

 remedy in equity is warranted; and (4) that the public interest would not be disserved by a

 permanent injunction.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391, 126 S.Ct. 1837,

 164 L.Ed.2d 641 (2006).

        Plaintiff is without an adequate remedy at law because the bargained for transfer of the

 registration of the domain name 420.com, which is an inherently unique and rare domain name.

 The domain 420.com represents a small and special subset of domains, such that damages alone

 cannot adequately compensate for Defendant's misconduct. There are only 46,656 possible three

 letter and/or number domain combinations and every single .com three letter/number domain is


                                                  8
Case 3:20-cv-00017-MMH-JBT Document 81 Filed 08/11/21 Page 9 of 12 PageID 1067




 currently registered by someone. Even more rare are the three-digit number domains, which

 reflect only 1,000 possible combinations. The high demand and public value of a three-digit

 number domain is immense and unmeasurable. For over a year and half, Plaintiff has been

 unable to use or exploit 420.com. Money damages alone cannot compensate Plaintiff since it is

 unable to secure a comparable substitute performance of a domain. For all of these reasons,

 prongs 1 and 2 are satisfied, wherein Plaintiff has suffered irreparable injury whereby monetary

 damages alone are insufficient.

        In disputes involving intangible assets courts often consider domain names and telephone

 numbers as analogous. S. Grouts & Mortars, Inc. v. 3M Co., 2008 WL 11333151, at *3 (S.D.

 Fla. Apr. 29, 2008); MailPlanet.com, Inc. v. Lo Monaco Hogar, S.L., 2007 WL 9698307, at *1

 (S.D. Fla. Dec. 17, 2007), aff'd, 291 Fed. Appx. 229 (11th Cir. 2008); Fischer v. Forrest, 2017

 WL 2992663, at *23 (S.D.N.Y. July 14, 2017), report and recommendation adopted, 286 F.

 Supp. 3d 590 (S.D.N.Y. 2018), aff'd, 968 F.3d 216 (2d Cir. 2020); Borescopes R U.S. v.

 1800Endoscope.com, LLC, 728 F. Supp. 2d 938, 947 (M.D. Tenn. 2010). It is therefore expected

 that the compelled transfer of through specific performance of a contract has been held by

 Courts. “’The purpose of specific performance is to compel a party to do what it agreed to do

 pursuant to a contract.’ Accordingly, the undersigned finds that Plaintiff is entitled to a decree of

 specific performance ordering that Defendant surrender to Plaintiff the telephone numbers and

 the facsimile number.” PuroSystems, Inc. v. Maclean, 2012 WL 13133869, at *6 (S.D. Fla. June

 18, 2012)(quoting Anthony James Dev., Inc. v. Balboa Street Beach Club, Inc., 875 So. 2d 696,

 698 (Fla. 4th DCA 2004)).

        It is within the Court's power to Order the Registrar or Registry of the disputed domain to

 transfer the domain on Defendants’ behalf, or to divest Defendants of their interest, pursuant to


                                                   9
Case 3:20-cv-00017-MMH-JBT Document 81 Filed 08/11/21 Page 10 of 12 PageID 1068




 Federal Rule of Civil Procedure 70(b). No difficult or extraordinary measures need be taken for

 the Court to ensure that an order of specific performance is carried out. In sum, Plaintiff has shown

 actual success on the merits. Defendants breached the Contract by not conveying the domain, and

 the equitable considerations support the Court's discretionary award of specific performance

 through injunctive action in this case. The balance of hardships thus weighs in favor of Plaintiff,

 especially in light of the fact that Defendants have held the $307,500.00 since the day the contract

 was created between the parties. Moreover, the continued violations of Court Orders by

 Defendants should weigh against any continued equity that Defendants might claim in this matter.

 The transfer of the domain to Plaintiff also serves the public interest, so as to dissuade others from

 violating Court Orders. Defendants’ violations of Court Orders is pervasive in this case, and must

 be used as an example. For all these reasons, the entry of a permanent injunction through the

 transfer of the domain 420.com to Plaintiff is warranted.

        WHEREFORE, Plaintiff respectfully requests that the Court enter an Order of default

 judgment against Defendants specifically

        (1) entering judgment against Defendants on the issue of liability for breach of contract;

        (2) a permanent injunction, ordering that the Subject Domain Name <420.com> should

            be immediately transferred by Defendants, its assignees and/or successors in interest or

            title, and the Registrar(s) to Plaintiff’s control. To the extent the current Registrar(s) do

            not facilitate the transfer of the domain names to Plaintiff’s control within five (5) days

            of receipt of this Court’s default judgment, the Registries shall, within twenty (20) days,

            change the Registrar of Record for the Subject Domain Name to a Registrar of

            Plaintiff’s choosing, and that Registrar shall transfer the Subject Domain Names to

            Plaintiff;


                                                   10
Case 3:20-cv-00017-MMH-JBT Document 81 Filed 08/11/21 Page 11 of 12 PageID 1069




        (3) reserve determination of Plaintiff’s monetary damages, attorneys fees and costs for

            supplemental briefing.

                                Local Rule 3.01(g) Certification

        Pursuant to Local Rule 3.01(g), I hereby certify that since the undersigned counsel has

 attempted to confer with the opposing parties, and counsel for Defendants has stated that “My

 clients don’t communicate with me but I can’t imagine why they would agree to the entry of

 default.” Counsel for Defendants has not clarified Defendants position since that correspondence

 other than filing Defendants motion for extension of time.


 August 11, 2021                              Respectfully Submitted:

                                              /s/Darren Spielman
                                              Darren Spielman, Esq. (FL Bar No 10868)
                                              DSpielman@Conceptlaw.com
                                              Robert C. Kain, Jr., Esq. (FL Bar No. 266760)
                                              RKain@Conceptlaw.com
                                              The Concept Law Group, P.A.
                                              6400 N. Andrews Ave., Suite 500
                                              Fort Lauderdale, Fl 33309
                                              ph: 754-300-1500
                                              fax: 754-300-1501
                                              Counsel for Plaintiff




                                                11
Case 3:20-cv-00017-MMH-JBT Document 81 Filed 08/11/21 Page 12 of 12 PageID 1070




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 11, 2021, that the foregoing document is being filed
 via ECF and served this day on all counsel of record identified below on the Service List via ECF
 email.


                                      By:    /s/Darren Spielman
                                             Darren Spielman


 THE BEHAR LAW FIRM, P.A.
 Attorneys for Defendants
 3323 N.E. 163rd Street, Suite 402
 North Miami Beach, FL 33160
 Tel: (786) 735-3300
 Fax: (786) 735-3307
 hrb@beharlegal.com
 sms@beharlegal.com
 np@beharlegal.com




                                                12
